Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
After further consideration and detailed examination, the election requirement mailed November 23, 2020, is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson (6,452,135), which shows all of the claimed limitations.  Johnson shows:
1. (Original) An infrared heater, comprising: infrared heating elements 14 corresponding to respective heating zones (fig. 1,2); and a controller 46 operatively coupled to the infrared heating elements (fig. 6,8), wherein the (col. 3, lines 19-33; col. 5, line 41 – col. 6, line 42).  
2. (Original) The infrared heater according to claim 1, wherein the controller causes the infrared heating elements to turn on and off at different times such that respective heating zones of a user are radiatively heated at different times (col. 3, lines 19-33; col. 5, line 41 – col. 6, line 42).  
3. (Original) The infrared heater according to claim 1, wherein the controller causes the infrared heating elements to turn on and off at different times such that a wave effect is radiatively transmitted to the user (col. 3, lines 19-33; col. 5, line 41 – col. 6, line 42).  
4. (Original) The infrared heater according to claim 1, wherein the respective heating zones correspond to respective heating zones of the user, and wherein at least some of the respective heating zones overlap (inherent that some overlap would occur do to at least the proximity of the heating elements; col. 3, lines 19-33; col. 5, line 41 – col. 6, line 42).  
5. (Original) The infrared heater according to claim 1, wherein a first heating element is turned on during a first time period of a heating cycle and a second heating element is turned off during the first time period, and wherein the first heating element is turned off during a second time period of the heating cycle and the second heating element is turned on during the second time period (col. 3, lines 19-33; col. 5, line 41 – col. 6, line 42).  
6. (Original) The infrared heater according to claim 5, wherein the second time period occurs immediately after the first time period (col. 3, lines 19-33; col. 5, line 41 – col. 6, line 42).  
7. (Original) The infrared heater according to claim 1, wherein two of the infrared heating elements can be on at the same time due to an overlap of on and off times of the two infrared heating elements (col. 3, lines 19-33; col. 5, line 41 – col. 6, line 42).  
12. (Original) The infrared heater according to claim 1, comprising: a user interface 46 that is configured to receive control information for the infrared heater (col. 3, lines 19-33; col. 5, line 41 – col. 6, line 42).  
15. (Original) The infrared heater according to claim 1, wherein the controller is configured to cause the infrared heating elements to turn on and off in different heating patterns (col. 3, lines 19-33; col. 5, line 41 – col. 6, line 42).  
(col. 3, lines 19-33; col. 5, line 41 – col. 6, line 42).  
20. (Original) The infrared heater according to claim 1, comprising: one or more visible light elements to light a room to create a particular mood (inherent that burners 14 will produce visible light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson (6,452,135) in view of Fannon (3,307,529).  Johnson discloses substantially all of the claimed limitations, but fails to specifically recite the claimed reflectors.  Fannon teaches an infrared heater in the same or related field of endeavor including an infrared reflector that reflects infrared radiation from the infrared heating elements to the respective heating zones (fig. 4,8), wherein the infrared reflector is a single infrared reflector (fig. 8), and wherein the infrared reflector comprises a plurality of infrared reflectors (fig. 4), and wherein each infrared reflector corresponds to one of the infrared heating elements and reflects infrared radiation to the respective heating zone (inherent).  Such an arrangement provides for an enhanced heating effect on the effected area.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reflectors as taught by Fannon into the invention disclosed by Johnson, so as to provide for enhanced heating effect.
Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson (6,452,135), which discloses substantially all of the claimed limitations.  Johnson teaches a computer for controlling the heating elements (col. 5, lines 49-54), but fails to specifically recite wireless communication.  Official Notice is given that providing wireless connection for computing devices and the device controlled thereby is old and well known in the art (ie., remote control devices, wireless cellular phones, etc.).  Such an arrangement has the clear and obvious benefit of providing for convenience in controlling the device from a distance.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wireless control into the invention disclosed by Johnson, so as to provide for user convenience.
Claims 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson (6,452,135), which discloses substantially all of the claimed limitations.  Nevertheless, Johnson fails to specifically recite the claimed shapes of the heating element.  However, Johnson specifically recites that the heating element may be any shape (col. 3, lines 34-49).  The claimed shape is an obvious modification based on design choice, and depends on spatial considerations such as availability of space, arrangement of other components, and desired esthetic appeal.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed shapes into the invention disclosed by Johnson, so as to provide for spatial considerations or desired esthetic effect.

	
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

February 12, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762